Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to disclose, teach, or suggest a steerable guide/device, the device comprising: a steerable guide comprising: a needle comprising a wire tube and a wire within the wire tube, wherein the wire is fixed to a tip of the needle so as to curve the needle when retracted relative to the wire tube; a shaft with a proximal end and a distal end, wherein the shaft comprises a shaft cavity, and wherein the wire tube is connected to the distal end of the shaft; a spring housing with a proximal end and a distal end, wherein the spring housing is within the shaft cavity, wherein the spring housing comprises a spring cavity and a spring within the spring cavity, and wherein the wire is connected to the distal end of the spring housing; and a translational screw extending through the proximal end of the shaft into the shaft cavity and through a proximal end of the spring housing into the spring cavity, such that a distal end of the translational screw is within the spring cavity, wherein the translational screw is configured to move in each of a proximal direction and a distal direction along a longitudinal axis of the shaft; wherein the spring is positioned, within the spring cavity, between the proximal end of the spring housing and the distal end of the translational screw, such that, when the translational screw moves in the proximal direction while a position of the spring housing is fixed, the spring is compressed between the proximal end of the spring housing and the distal end of the translational screw as presently claimed.
For example, Salcudean et al., Pub. No. US 2004/0133168 (hereinafter ‘Salcudean’) discloses a steerable guide (a needle guidance system provided by a needle with a steerable tip; abstract) comprising: a needle comprising a wire tube and a wire within the wire tube (the needle 102 consists of two parts, namely, a cannula 100 having a hollow core 100A and a stylet 101 received within the hollow core 100A; paragraph [0057]); a shaft with a proximal end and a distal end (casing 605 is shown comprising a proximal and distal end, figures 14A-B; paragraph [0073)), wherein the shaft comprises a shaft cavity (as shown; figure 14A), and wherein the wire tube is connected to the distal end of the shaft (cannula 100 is shown connected to the distal end of the casing 605; figure 14A); a spring (spring 640; figure 14A; paragraph [0079)). 
However, Salcudean does not disclose wherein the wire is fixed to a tip of the needle so as to curve the needle when retracted relative to the wire tube; a spring housing with a proximal end and a distal end, wherein the spring housing is within the shaft cavity, wherein the spring housing comprises a spring cavity and a spring within the spring cavity, and wherein the wire is connected to the distal end of the spring housing; and a translational screw extending through the proximal end of the shaft into the shaft cavity and through a proximal end of the spring housing into the spring cavity, such that a distal end of the translational screw is within the spring cavity, wherein the translational screw is configured to move in each of a proximal direction and a distal direction along a longitudinal axis of the shaft; wherein the spring is positioned, within the spring cavity, between the proximal end of the spring housing and the distal end of the translational screw, such that, when the translational screw moves in the proximal direction while a position of the spring housing is fixed, the spring is compressed between the proximal end of the spring housing and the distal end of the translational screw as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 7, 2022